Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered April 22, 1998, convicting defendant, upon his plea of guilty, of attempted promoting prison contraband in the first degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Since defendant’s motion to withdraw his plea was clearly meritless (see, People v Coleman, 268 AD2d 303, lv denied 95 NY2d 794; People v Clarke, 251 AD2d 7), counsel’s refusal to support it did not require appointment of new counsel (People v Simpson, 238 AD2d 193). In deciding the motion, the court was not influenced by counsel’s comments, since they were made after the motion had already been denied (see, People v Nawabi, 265 AD2d 156, lv denied 94 NY2d 865; People v Smith, 253 AD2d 668, lv denied 92 NY2d 986; People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892). The record establishes that defendant received meaningful representation (see, People v Ford, 86 NY2d 397, 404; People v Rodriguez, supra). Defendant was afforded the lowest plea and sentence available to him as a second felony offender. We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Mazzarelli, Andrias, Rubin and Saxe, JJ.